Walker, J.
We think it better that there should be a re-hearing in *494this case. Several questions are made by the bill of exceptions which we have not considered. Upon the amendment to the eleventh ground of the motion for a new trial, we think a new trial should be granted. The lots in controversy were granted to the elder J^mes Dunwoody, who lived in Liberty county. Plaintiff recovered upon a deed from James Dunwoody, of McIntosh county, who, we understand, was the son of the grantee, an undivided half of the lots in controversy. It seems now that there were three children of the grantee, James Dunwoody the elder; and that the recovery should, under any view of the case, be for but one-third. We think the Court should have granted a new trial on this ground.
Judgment reversed.